DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madocks (U.S. PGPUB. 2006/0177599 A1).
INDEPENDENT CLAIM 1:
Regarding claim 1, Madocks teach a film processing method, comprising the steps of: preparing a plasma processing apparatus including a first discharge electrode unit and a second discharge electrode unit, and an AC power source, the first discharge electrode unit and the second discharge electrode unit each including a magnet that produces a magnetic field, the AC power source that can electrically connect to the first discharge electrode unit and the second discharge electrode unit and that can alternately switch polarities of the first discharge electrode unit and the second discharge electrode unit; and treating a surface of a film to be processed 
group on the surface of the film.  (Paragraphs 0073-0078; Paragraph 0086 - Beyond PECVD, other PBS uses include reactive ion etching, plasma cleaning, assisting a reactive deposition process and plasma treatment as described above; Paragraph 0003 - The invention has particular utility with respect to plasma and ion sources used for industrial processes such as plasma treatment, plasma enhanced chemical vapor deposition (PECVD) and plasma etching of substrates.  Paragraph 0054 - The plasma beam source (PBS) is not a sputter source.  The purpose of the source is for PECVD, plasma treatment or etching processes.; Paragraph 0062 -Substrate 23 treated by source 24 can comprise a multitude of materials and shapes.  Such substrates may include, for example without limitation, flexible webs, flat glass, three dimensional shapes, metals, silicon wafers and a variety of polymeric materials.)
DEPENDENT CLAIM 2:
	Regarding claim 2, Madocks teaches wherein a frequency of the high-frequency power is in the range of 1 kHz or more and 400 kHz or less.  (Paragraph 0074 – Power supply 329 is an alternating current power supply with a frequency range between 20 kHz to 500 kHz.)

DEPENDENT CLAIM 3:
	Regarding claim 3, Madocks teaches wherein a frequency of the high-frequency power is in the range of 10 kHz or more and 100 kHz or less.  (Paragraph 0074 – Power supply 329 is an alternating current power supply with a frequency range between 20 kHz to 500 kHz.)
DEPENDENT CLAIM 4:
		Regarding claim 4, Madocks teaches the first discharge electrode unit and the second discharge electrode unit each include a plate electrode (Paragraph 0074 – 305); and the first discharge electrode unit and the second discharge electrode unit are arranged in parallel.  (Fig. 12A)
DEPENDENT CLAIM 16:
		Regarding claim 16, Madocks teaches wherein the treating the surface of the film comprises ion etching the surface of the film.  (Paragraph 0086 - Beyond PECVD, other PBS uses include reactive ion etching, plasma cleaning, assisting a reactive deposition process and plasma treatment as described above; Paragraph 0003 - The invention has particular utility with respect to plasma and ion sources used for industrial processes such as plasma treatment, plasma enhanced chemical vapor deposition (PECVD) and plasma etching of substrates.  Paragraph 0054 - The plasma beam source (PBS) is not a sputter source.  The purpose of the source is for PECVD, plasma treatment or etching processes.)
DEPENDENT CLAIM 19:
		Regarding claim 19, Madocks teaches wherein the treating the surface of the film is performed at a pressure from 1 Pa to 25 Pa.  (Paragraph 0056 - The PBS can be operated over a wide range of process pressures.  As is typical for magnetron type sources, the PBS can readily operate at pressures in the 1-100 mTorr region.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Madocks (U.S. PGPUB. 2006/0177599 A1) in view of Imai et al. (JP 11-116702).
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the AC power source supplies predetermined
power to the first discharge electrode unit and the second discharge electrode unit so that an
electrode width in a film width direction and a processing intensity Epd, used for the plasma
processing, per processing speed are 100 [Ws/m2] or more.

DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the AC power source supplies a
predetermined power to the first discharge electrode unit and the second discharge electrode
unit so that an electrode width in a film width direction and a processing intensity Epd, used for
the plasma processing, per processing speed are 200 [Ws/m2] or more.
Regarding claim 6, Imai et al. teach this limitation at Paragraph 0045, 0046, Table 1.
DEPENDENT CLAIM 9:
The difference not yet discussed is the film is a polyethylene-terephthalate film; and a
half-width of a C-C bond obtained from Cls waveform separation in X-ray photoelectron
spectroscopy measurement of a treatment surface of the film is in a range of 1.255 eV or more
and 1.585 eV or less.
Regarding claim 9, Imai et al. teach the PET film should have a half-width of a C-C bond obtained from Cls waveform separation in X-ray photoelectron spectroscopy measurement of a treatment surface of the film is in arange of 1.255 eV or more and 1.585 eV or less. (See Imai et al. Abstract)
The motivation for utilizing the features of Imai et al. is that it allows for enhancing
adhesion. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified Madocks with the teachings of Imai et al. because it allows for enhancing adhesion.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Madocks (U.S. PGPUB. 2006/0177599 A1) in view of Wirz (U.S. 4,988,422).
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein in the step of performing surface treatment of the film, a distance from the first discharge electrode unit and the second discharge electrode unit to the film is in the range of 10 mm or more and 50 mm or less.
Regarding claim 10, Wirz teach that the distance between the electrode and the substrate should be between 40-50 mm. (Column 5 lines 20-23)
The motivation for utilizing the features of Wirz is that it allows for treating at high rates with good stability. (Column 2 lines 35-38)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Wirz because it allows for treating at high rates with good stability.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Madocks (U.S. PGPUB. 2006/0177599 A1) in view of Hoffman et al. (U.S. Pat. 8,425,738).
DEPENDENT CLAIM 11:
The difference not yet discussed is wherein in the step of performing surface treatment of the film, a conveying speed of the film is in the range of 2 m/s or more and 20 m/s or less.
Regarding claim 11, Hoffman et al. teach that the conveying speed should be 1-20 m/s for surface treatment and coating operations. (Column 2 lines 57-63)
The motivation for utilizing the features of Hoffman et al. is that it allows for to achieve the required deposition thickness. (Column 2 lines 60-63)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Madocks by utilizing the features of Hoffman et al. because it allows for achieving the required deposition thickness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Madocks (U.S. PGPUB. 2006/0177599 A1) in view of Takada et al. (U.S. Pat. 4,547,260).
DEPENDENT CLAIM 12:
	The difference not yet discussed is wherein the treating the surface of the film is repeatedly performed on the same film twice or more.
	Regarding claim 12, Takada et al. teach treating the surface of the film is repeatedly performed on the same film twice or more.  (Column 6 lines 63-67 - It is obvious that the plasma exposure process using CF.sub.4 and O.sub.2 is not limited to being employed only once during the course of reactive ion etching as described above.  Instead, it may be used during the reactive ion etching process twice or more.)
	The motivation for utilizing the features of Takada et al. is that it allows for preventing side etching.  (Column 2line 60)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Madocks by utilizing the features of Takada et al. because it allows for 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madocks in view Takada et al. as applied to claim 12 above, and further in view of Suzuki et al. (U.S. Pat. 5,491,505).
DEPENDENT CLAIM 13:
	The difference not yet discussed is performing pretreatment for vapor deposition on the film by the film processing method of claim 1; and forming a vapor-deposited layer on the treated treatment surface of the film subjected to the step of performing pretreatment for the vapor deposition.

DEPENDENT CLAIM 14:
	The difference not yet discussed is performing pretreatment for lamination of another layer on the film and laminating another layer on the treated treatment surface of the film subjected to the step of performing pretreatment for lamination.
	Regarding claim 14, Suzuki et al. teach forming two protective layers.  (Column 9 lines 49-67; Column 10 lines 1-21)
	The motivation for utilizing the features of Suzuki et al. is that it allows for providing protection.  (Column 9 lines 49-67; Column 10 lines 1-21)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Suzuki et al. because it allows for 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Madocks in view of Takada et al. and further in view of Suzuki et al. as applied to claims 12, 13, 14 above, and further in view of Imai et al. (JP 11-116702).
DEPENDENT CLAIM 15:
The difference not yet discussed is the film is a polyethylene-terephthalate film; and a
half-width of a C-C bond obtained from Cls waveform separation in X-ray photoelectron
spectroscopy measurement of a treatment surface of the film is in a range of 1.255 eV or more
and 1.585 eV or less.
Regarding claim 15, Tani teach utilizing a PET film. (See Paragraph 0058) Imai et al.
teach the PET film should have a half-width of a C-C bond obtained from Cls waveform

in arange of 1.255 eV or more and 1.585 eV or less. (See Imai et al. Abstract)
The motivation for utilizing the features of Imai et al. is that it allows for enhancing
adhesion. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to utilized the features of Imai et al. because it allows for enhancing adhesion.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madocks (U.S. PGPUB. 2006/0177599 A1) in view of Chambers et al. (WO 2016/089427 A1).DEPENDENT CLAIM 17:
	The difference not yet discussed is wherein the treating the surface of the film comprises performing amorphization of the surface of the film.
	Regarding claim 17, Chambers et al. teach crystal structure modification.  Since amorphization relates to change of crystal to amorphous crystal structure modification teaches this. (Paragraph 0043 -[00043] "Surface modification" or "surface treatment" is taken to mean one or more processes performed on a substrate including heat treatment, coated layer heat annealing, surface cleaning, surface chemical functionalization, crystal structure modification of coated layers, ion bombardment, and ion implantation.)
DEPENDENT CLAIM 18:
	The difference not yet discussed is wherein the treating the surface of the film
comprises changing a functional group on the surface of the film.
	Regarding claim 18, Chambers et al. teach surface chemical functionalization.  (Paragraph 0043 - [00043] "Surface modification" or "surface treatment" is taken to mean one or more processes performed on a substrate including heat treatment, coated layer heat annealing, surface cleaning, surface chemical functionalization, crystal structure modification of coated layers, ion bombardment, and ion implantation.)
	The motivation for utilizing the features of Chambers e al. is that it allows for macro-particle reduction.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Chambers et al. because it allows for macro-particle reduction.
Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered.
In response to the argument that the prior art does no teach the amended claim limitation of “ion etching the surface of the film, performing amorphization of the surface substrate surface, or changing a functional group on the surface of the film”, it is argued that the newly cited reference to Madocks teach at least ion etching the surface of the film as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 20, 2022